         Case 21-20072-rlj13 Doc 42 Filed 09/16/21                  Entered 09/16/21 10:45:39             Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 15, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION
         IN RE:                               §
                                              §
         SOREN GREY GIBSON and                §   CASE NO. 21-20072-rlj13
         BRENDA FAITH GIBSON,                 §
                Debtors.                      §

                                     MEMORANDUM OPINION AND ORDER

                The Bankruptcy Code requires that, if the chapter 13 trustee or an unsecured creditor

     objects to a chapter 13 debtor’s plan, the court may not confirm the plan unless it “provides that

     all of the debtor’s projected disposable income . . . [is used for] payments to unsecured creditors

     under the plan.” 11 U.S.C. § 1325(b)(1)(B). In the four divisions over which I preside, it is

     known that the Trustee will in all cases object to the debtor’s plan if it does not provide for the

     use of all of the debtor’s anticipated disposable income. The problem raised here is a narrow

     one. The Trustee objects to the Gibsons’ plan because they are contributing about $1,000 a

     month to “various ERISA qualified retirement plans” and thus not to the plan. Stipulation of

     Facts, ECF No. 39 ¶ 9.1 The Trustee says this is too much; as a result, the Gibsons’ plan fails to




     1
         The Trustee says that he does not object to 6% (of gross income); the $1,000 a month is about 12%.

                                                                1
Case 21-20072-rlj13 Doc 42 Filed 09/16/21            Entered 09/16/21 10:45:39         Page 2 of 3




contribute all disposable income to their plan. The Trustee also contends that the Gibsons’ plan

is not proposed in good faith.

       The Court has jurisdiction of this contested matter under 28 U.S.C. § 1334(b); this

dispute is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (b)(2)(L).

       The question of whether a chapter 13 debtor’s voluntary, post-petition retirement

contributions are disposable income is a complicated one; it requires an interpretation of multiple

provisions of the Bankruptcy Code, including an awkward “hanging paragraph” at § 541(b)(7) of

the Code. As a result, the courts have reached different results. The Sixth Circuit has, in two

cases—Davis v. Helbling (In re Davis), 960 F.3d 346 (6th Cir. 2020) and Seafort v. Burden (In

re Seafort), 669 F.3d 662 (6th Cir. 2012)—addressed the differing views. Some courts hold that

chapter 13 debtors can make such contributions, In re Garza, 575 B.R. 736, 747 (Bankr. S.D.

Tex. 2017) (following the reasoning of In re Johnson, 346 B.R. 256, 263 (Bankr. S.D. Ga. 2006),

which, according to In re Davis, is the majority view); some courts hold that a chapter 13 debtor

cannot make such contributions, In re Prigge, 441 B.R. 667, 677 (Bankr. D. Mont. 2010)

(construing the statutory language to protect only the amounts withheld by employers and in the

employer’s hands at the time of filing the case); and other courts require that a chapter 13 debtor

have made such contributions before the bankruptcy filing as a condition to their allowance after

the filing, In re Davis, 960 F.3d at 355 (“the hanging paragraph is best read to exclude from

disposable income the monthly 401(k)-contribution amount that [the debtor’s] employer withheld

from her wages prior to her bankruptcy”).

       Because of a stipulated fact here, the significance of the issue is lessened, if not

eliminated: the Gibsons are dedicating to their plan Brenda Gibson’s Social Security Disability

of $1,126.80 per month, which amount is not disposable income. See 11 U.S.C.



                                                 2
Case 21-20072-rlj13 Doc 42 Filed 09/16/21           Entered 09/16/21 10:45:39       Page 3 of 3




§§ 101(10A)(B)(ii)(I) and 1325(b)(2). By using Brenda Gibson’s disability payments for plan

payments while continuing to make retirement contributions, the amount of the payments is, at

worst, a wash.

       As for the Gibsons’ good faith, I note that their Form 122C-2, the form that all above-

median-income debtors complete to determine their disposable income, “shows a monthly

disposable income calculation of (-$401) resulting in a $0.00 Unsecured Creditors Pool.”

Stipulation of Facts, ECF No. 39 ¶ 10. The Gibsons’ plan, however, proposes to pay unsecured

creditors about 17% of their allowed claims. The total claims are “approximately $235,000”;

and of this amount, over $129,000 is owed on non-dischargeable student loans. Id. ¶ 4. The

Gibsons’ plan is proposed in good faith. The Trustee does not otherwise oppose confirmation. I

find that the plan complies with § 1325 of the Bankruptcy Code and approve confirmation of the

Gibsons’ plan. The Trustee is instructed to submit an order.

       SO ORDERED.

                       ### End of Memorandum Opinion and Order ###




                                                3
